DETAILED ACTION

Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments and amendments received on March 14, 2022 are entered into the file. Currently, claims 26 and 27 amended; claims 21-23 and 25 are withdrawn; claims 14-15 and 24-25 are cancelled; and claim 28 is new, resulting in claims 1-13, 16-20, and 26-27 pending for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26 and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 26 recites the limitation “said polymer composition being uniformly incorporated in the fiber matrix” in lines 2-3. Lines 3-9 claim that the polymer composition comprises a polymer, at least one agent, and another agent. Page 20 at lines 18-21 of the instant specification discloses that when the additives according to the invention are present, the uniform incorporation of the agents in the formed body, in particular the fiber matrix, can be produced. The instant specification provides support for the agents being uniformly incorporated into the fiber matrix, but does not provide support for the polymer being uniformly incorporated into the fiber matrix. Therefore the instant specification does not provide support for the polymer composition being uniformly incorporated into the fiber matrix because the polymer composition includes the polymer.
Claim 27 is also rejected under 35 U.S.C. 112(a) based on its dependency from claim 26, rejected above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the limitation "the fiber matrix" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 is also rejected under 35 U.S.C. 112(b) based on its dependency from claim 26, rejected above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakatsuki (JP 2012-097399)1,2,3 in view of Falkowski (US 2008/0268005)2,3.
With respect to claim 26, Wakatsuki teaches rayon (polymer) fibers containing specific fats and oils, a method for producing the same, and a fiber structure (thread or textile surface; polymer composition) that have a soft texture and good compatibility with skin (paragraphs [0001] and [0021]-[0022]). Wakatsuki further teaches it is preferable to use fats and oils having a fatty acid composition close to that of human sebum because they are well-adapted to the skin (paragraph [0026]). Such fats and oils preferably contain palmitic acid as a fatty acid in an amount of 15 to 35% by mass and oleic acid as an unsaturated fatty acid in an amount of 15 to 55% by mass (paragraph [0026]). The fat and oil is added to the viscose solution and mixed for spinning prior to spinning (at least one agent uniformly incorporated into the polymer composition) (paragraphs [0037]-[0040] and [0059]-[0060]). The fat and oil are added to improve dry skin, prevent aging, protect the stratum corneum, promote metabolism, and normalize skin cell function (paragraph [0038]). The most preferable fat and oil is shea butter (paragraph [0023]). Wakatsuki also teaches the use of emulsifiers, where the second emulsifier has an HLB of 8 to 11 and can include polyoxyalkylene alkyl ethers, polyoxyalkylene alkenyl ethers, polyoxyalkylene cumylphenyl ethers, polyoxyalkylene beta-naphthyl ethers, and polyoxyalkylene phenyl ethers (paragraph [0027]-[0029]).
The wt% of oleic acid in the oil or the fat range substantially overlaps the claimed range in the instant claim 26. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Wakatsuki, because overlapping ranges have been held to establish prima facie obviousness.
Wakatsuki is silent as to the polymer composition comprising at least one of dicaprylyl carbonate, cetyl isononanoate, cetearyl isononanoate, isopropyl isostearate, isostearyl isostearate, isopropyl palmitate, and mixtures thereof.
Falkowski teaches a process for finishing textiles with skin care oils (paragraph [0003]). The skin-care oil emulsion includes (a) water, (b) one or more care oils and (c) one or more emulsifiers (paragraph [0018]). The emulsifiers (c) may be conventional synthetic emulsifiers such as ethoxylated fatty alcohols, and preferably have a Hydrophilic-Lipophilic Balance (HLB) value of 8 to 18 (paragraph [0023]). Additionally, preferred oils such as vegetable oils with skin-care and health-promoting properties may be included, for example shea butter (paragraph [0027]).
Suitable skin care oils (b) include coconut oil, squalene, vitamin E, Myritol 318, Cetiol SN (cetearyl isononanoate), paraffins and white oils (paragraph [0021]). Therefore, to one of ordinary skill in the art, it would have been obvious to try the oils, including Cetiol (cetearyl isononanoate) in order to determine which provides the desired skin care. See MPEP 2143.
Since both Wakatsuki and Falkowski teach mixtures of fats and oils that comprise shea butter and an ethoxylated emulsifier with an HLB of 8 to 11, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified the rayon fiber of Wakatsuki to include one of the oils (b) of Falkowski, including Cetiol (cetearyl isononanoate), in order to provide additional skin care effect.
Since the fiber structure of Wakatsuki in view of Falkowski is defined above as being the claimed polymer composition, the polymer composition is necessarily uniformly incorporated into the fiber matrix because there are no other materials present forming the fiber matrix other than the polymer composition.

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakatsuki (JP 2012-097399)4,5,6 in view of Falkowski (US 2008/0268005)2,3 as applied to claim 26 above and further in view of Corben (US 3201353)3.
With respect to claim 27, Wakatsuki in view of Falkowski teaches all the limitations of claim 1 above.
Wakatsuki in view of Falkowski is silent as to the at least one agent and the another agent being present as micro-inclusions.
Corben teaches micro-inclusions comprising water-immiscible materials such as mineral oil or water-insoluble animal or vegetable oils or finely divided water-repellent solid material encapsulated within a substantially fluid impermeably hydrophobic sheath (col. 1, lines 55-60). Mirco-inclusions have been proposed for use as medicinal materials and pharmaceuticals, particularly when the encapsulated water-immiscible material comprises an oil solution of a vitamin or a drug, and have also been proposed for the handling, dispensing, and storage of materials, such as perfumes, essential oils, flavoring agents, inks, pharmaceuticals, and the like, which might be subject to oxidative degradation (col. 1, lines 23-31).
Since both Wakatsuki in view of Falkowski and Corben teach materials containing medicinal oils, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fats and oils (at least one agent) and the Cetiol (another agent) of Wakatsuki in view of Falkowski to be present as a micro-inclusion with the sheath as taught by Corben, in order to allow easier handling, storage, and distribution of the materials, as well as prevent oxidation degradation.

Allowable Subject Matter
Claims 1-13 and 16-20 allowable for the reasons presented in the previous office action.
New claim 28 is also indicated as allowable due to its dependency from claim 1, allowed for the reasons presented in the previous office action.

Response to Arguments
Response – Claim Rejections 35 USC §103
On page 6 of the response Applicant submits that the cited prior art teaches compositions that are sprayed onto the surface of the finished fibers rather than incorporated into the fibers themselves.
The Examiner respectfully disagrees. Wakatsuki teaches the fat and oil is added to the viscose solution and mixed for spinning prior to spinning  (paragraphs [0037]-[0040] and [0059]-[0060]). Since the fat and oil is added to the viscose solution and mixed prior to spinning, the fat and oil will be uniformly incorporated into the viscose polymer solution as claimed. In the response Applicant appears to be referring to the spray process disclosed in Falkowski. It is noted that Falkowski was relied on to the teach the inclusion of the claimed “another agent”. The “at least one agent” of the claim, which is uniformly incorporated in the polymer composition and is selected from the group consisting of petrolatum, an oil or a fat, is disclosed by Wakatsuki. Therefore the methods of Falkowski have no effect on the method of the inclusion of the fat and oil in the viscose solution as disclosed by Wakatsuki. It is noted that the proposed combination is to include the claimed “another agent” as suggested by the teachings of Falkowski, not to modify the method of making the fiber of Wakatsuki. It is within the ambit of the ordinary artisan to provide the cetearyl isononanoate of Falkowski within the fiber of Wakatsuki by any method known in the art, including the methods disclosed by Wakatsuki.
On page 6 of the response Applicant also cites the sentence at paragraph 15 of the previous office action to provide support for the prior art failing to teach or suggest a fiber matrix. The Examiner respectfully disagrees. In light of the claim amendments in the above rejection the fiber matrix is considered equivalent to the polymer composition. Since the fiber structure of Wakatsuki in view of Falkowski is defined above as being the claimed polymer composition, the polymer composition is necessarily uniformly incorporated into the fiber matrix because there are no other materials present forming the fibers other that the polymer composition. There is nothing in the claim which indicates the fiber matrix requires additional material other than the polymer composition. Other than the polymer composition being uniformly incorporated in the fiber matrix no other relationship between the fiber matrix and the polymer composition has been established in claim 26.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506.  The examiner can normally be reached on Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




LARISSA ROWE EMRICH
Examiner
Art Unit 1789



/LARISSA ROWE EMRICH/Examiner, Art Unit 1789                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Machine translation used as reference
        2 Cited in IDS
        3 Previously presented
        4 Machine translation used as reference
        5 Cited in IDS
        6 Previously presented